Citation Nr: 1619674	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.

The issue(s) of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran has a current diagnosis of PTSD related to combat stressors from active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has PTSD related to combat stressors while he was stationed in Vietnam.  Specifically, he asserts that he developed PTSD as result of his experience as a helicopter door gunner while stationed in Vietnam.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015).  
As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  The Veteran was provided with a VA examination in December 2011 and the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  In contrast, an October 2011 VA treatment record shows that the Veteran was diagnosed with PTSD related to combat trauma in the form of mortar attacks and firefights as a door gunner.  Thus, there is evidence of record that indicates that the Veteran has a current diagnosis of PTSD related to his alleged combat stressors in Vietnam.  Based on the foregoing, the Board finds that the evidence is at least in equipoise regarding whether the Veteran has a current diagnosis of PTSD related to his claimed in-service combat stressors.  

With respect the Veteran's claimed stressors, the Veteran has asserted that he engaged in combat with enemy as a door gunner on helicopters in Vietnam.  He explained that he shot at the enemy and the enemy shot at him.  The Veteran's service personnel records include documentation that he received a foreign award, Gallantry Cross with Bronze Star.  The record contains a notation that the award was for coordinating closely with the crew to operate a machine gun to fire at enemy crew served weapon areas from September 28 to October 15, 1972 in the Tien Phuoc Quang Tin.  The documentation described that although there was heavy fire from the enemy, the Veteran was enthusiastic in his mission and disregarded any personal safety.  Thus, there is sufficient supporting evidence that the Veteran engaged in combat with the enemy and his combat stressors are conceded. 

In light of the foregoing, the Board resolves any reasonable doubt in the Veteran's favor and it finds service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Regarding the Veteran's service connection claim for obstructive sleep apnea, he was not provided with a VA examination or medical opinion.  A private treatment record dated in July 2010 shows that the Veteran was diagnosed with obstructive sleep apnea-hypopnea syndrome after a polysomnographic study.  The Veteran also contends his symptoms of sleep apnea began during service with continuous symptoms since service.  See August 2013 substantive appeal and February 2016 Board hearing.  Furthermore, the Veteran indicated in the February 2016 Board hearing that his sleep apnea may be secondary to his service-connected PTSD.  Thus, the Veteran should be provided with a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if there is any outstanding VA or private treatment records with respect to his service connection claim for sleep apnea and to elicit from the Veteran the appropriate consent to obtain any private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claim on appeal and associate them with the Veteran's electronic VA claims file.

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for an appropriate VA examination with respect to his service connection claim for sleep apnea.  The claims file, including a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

a. The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current obstructive sleep apnea-hypopnea syndrome had its onset during service or is otherwise related to service. 

The examiner should provide an explanation in support of his or her opinion.  Further, the examiner is asked to discuss the Veteran's lay statements of continuous symptoms since active military service as part of his or her rationale. 

b. If the answer to (a) is negative, then whether it is at least as likely as not that the Veteran's obstructive sleep apnea-hypopnea syndrome was caused by or aggravated (chronically worsened) by his service-connected PTSD

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss any pertinent articles, studies, or medical treaties. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


